                       1   Laurence F. Padway (SBN 89314)
                           LAW OFFICES OF LAURENCE F. PADWAY
                       2   2911 Lincoln Avenue
                           Alameda, CA 94501
                       3   Telephone: (510) 814-6100
                           Facsimile: (510) 814-0650
                       4   Attorneys for Plaintiff
                           Fadi G. Haddad, M.D.
                       5
                            Michael B. Bernacchi (SBN 163657)
                       6    E-mail: mbernacchi@bwslaw.com
                            BURKE, WILLIAMS & SORENSEN, LLP
                       7    444 South Flower Street, Suite 2400
                            Los Angeles, CA 90071-2953
                       8    Tel: 213.236.0600
                            Fax: 213.236.2700
                       9    Attorneys for Defendant
                            Hartford Life and Accident Insurance Company
                      10
                      11                                UNITED STATES DISTRICT COURT
                      12                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                      13
                      14    FADI G. HADDAD, M.D.,                           Case No. 2:16-cv-01700-WHO
                      15                            Plaintiff,              FOURTH STIPULATION AND
                                                                            ORDER TO FURTHER CONTINUE
                      16    v.                                              BRIEFING AND HEARING
                                                                            SCHEDULE RE BENEFIT
                      17    SMG LONG TERM DISABILITY                        CALCULATIONS
                            PLAN, AND HARTFORD LIFE
                      18    AND ACCIDENT INSURANCE                          Honorable William H. Orrick
                            COMPANY,
                      19
                                                    Defendants.
                      20
                      21
                      22
                      23            Plaintiff Fadi G. Haddad, M.D., and Defendant Hartford Life and Accident
                      24   Insurance Company, through counsel, hereby stipulate and request a 14-day
                      25   extension based on the following:
                      26            1.       Plaintiff filed his opening brief re benefit calculations on March 16,
                      27   2021. [Dkt. 106]
                      28   ///
B URKE , W ILLIAMS &                                                                FOURTH STIPULATION AND [PROPOSED] ORDER
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                            LA #4832-2495-0247 v1                        -1-       TO FURTHER CONTINUE BRIEFING AND HEARING
     LOS A NG EL ES
                                                                                          SCHEDULE RE BENEFIT CALCULATIONS
                       1            2.       Following the submission of Plaintiff’s opening brief, the parties
                       2   continued to discuss the calculation of the pre-disability monthly earnings (PDE) to
                       3   try to reach an agreement without Court intervention. They also discussed trying to
                       4   reach a global settlement regarding the PDE issue and the prejudgment interest
                       5   claim.
                       6            3.       On March 30, 2021, the parties requested and received a 14-day
                       7   extension on the briefing to see if such an agreement can be worked out without
                       8   further briefing and expense. [Dkt. 109, 110]
                       9            4.       Following the extension on March 30, 2021, the parties continued to
                      10   exchange offers on the PDE issue and to meet and confer on Plaintiff’s claim for
                      11   prejudgment interest. The parties therefore requested another extension of 14-days
                      12   to continue settlement discussions, and a 21-day extension of the hearing date due
                      13   to Hartford’s counsel’s scheduling issues. The court granted the extension.
                      14   Defendant’s Response/Accompanying Declaration answering the Court’s questions
                      15   was due April 30, 2021; Plaintiff’s Reply on May 7, 2021 and the hearing would
                      16   occur on June 1, 2021 at 2:00 p.m.
                      17            5.       The parties have diligently continued to negotiate during the additional
                      18   time granted by this Court and have now reached a reached a resolution on the
                      19   PDE issue (which was the more complex issue) subject to the signing of a release,
                      20   but need additional time to see if they can resolve the prejudgment interest dispute.
                      21   The parties therefore respectfully request a further extension of 7-days as follows to
                      22   try and resolve this issue as well:
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLIAMS &                                                               FOURTH STIPULATION AND [PROPOSED] ORDER
   S ORENS EN , LLP
                            LA #4832-2495-0247 v1
                                                                         -2-      TO FURTHER CONTINUE BRIEFING AND HEARING
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                         SCHEDULE RE BENEFIT CALCULATIONS
                       1           •        Defendant’s Response/Accompanying Declaration answering the
                       2                    Court’s questions continued from April 30, 2021 to May 7, 2021.
                       3           •        Plaintiff’s Reply continued from May 7, 2021 to May 14, 2021.
                       4           •        Hearing continued from June 1, 2021 at to June 8, 2021 at 2:00 p.m.
                       5           IT IS SO STIPULATED.
                       6
                       7   Dated: April 30, 2021                  LAW OFFICES OF LAURENCE F. PADWAY
                       8
                                                                  By: /s/ Laurence F. Padway
                       9                                            Laurence F. Padway
                                                                    Attorneys for Plaintiff Fadi G. Haddad, M.D.
                      10
                      11   Dated: April 30, 2021                  BURKE, WILLIAMS & SORENSEN, LLP
                      12
                                                                  By: /s/ Michael B. Bernacchi
                      13                                            Michael B. Bernacchi
                      14                                            Attorneys for Defendant Hartford Life and
                                                                    Accident Insurance Company
                      15
                      16
                      17                                           ORDER
                      18           Good cause appearing, IT IS SO ORDERED.
                      19
                      20   Dated: April 30, 2021              _________________________________
                                                                   Honorable William H. Orrick
                      21                                           United States District Judge
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &                                                            FOURTH STIPULATION AND [PROPOSED] ORDER
   S ORENS EN , LLP
                           LA #4832-2495-0247 v1
                                                                      -3-      TO FURTHER CONTINUE BRIEFING AND HEARING
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                                                      SCHEDULE RE BENEFIT CALCULATIONS
